DETAILED ACTION
This Office action is in response to the amendment filed on April 26, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejection of the claims has been withdrawn. 
The nonstatutory double patenting rejection is still proper and a Terminal Disclaimer is still required in order to overcome the Non-statutory Double Patenting rejection, set forth in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-8 and 11-12 of U.S. Patent No. 10, 523, 120. 

Application 16/730, 628 claims:
U.S. Patent No. 10, 523, 120 claims:
1. A system comprising: a buck-boost converter; a first buck converter connected at an output terminal of the buck-boost converter, the first buck converter comprising a first transistor connected to a battery voltage, a second transistor connected between the first transistor and a ground, and a third transistor connected between the first transistor and the buck-boost converter; a second buck converter connected at the output terminal of the buck-boost converter, the second buck converter comprising a fourth transistor connected to the battery voltage, a fifth transistor connected between the fourth transistor and the ground, and a sixth transistor connected between the fourth transistor and the buck-boost converter; and a first linear amplifier (LA) comprising a first supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the first buck converter.
1. An apparatus comprising: a buck-boost converter; a first buck converter connected at an output terminal of the buck-boost converter; a second buck converter connected at the output terminal of the buck- boost converter; a first linear amplifier (LA) comprising a first supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the first buck converter, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA; and a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter, wherein the second LA is configured to provide a second modulated supply voltage to a second PA of a second transmitter via the output terminal of the second LA.                                                                                                                                                                                                                                                             
2. The system of claim 1, wherein the buck-boost converter comprises: a first P-type or complementary metal oxide semiconductor (CMOS) transistor, a source terminal of the first P-type or CMOS transistor is connected to the battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to the ground; a second P-type or CMOS transistor, a source terminal of the second P- type or CMOS transistor is connected to the output terminal of the buck-boost converter; a second N-type transistor, a drain terminal of the second N-type transistor is connected to a drain terminal of the second P-type or CMOS transistor and a source terminal of the second N-type transistor is connected to the ground; and a first inductor connected between the drain terminal of the first P-type or CMOS transistor the drain terminal of the second P-type or CMOS transistor.
6. The apparatus of claim 1, wherein the buck-boost converter comprises: a first P-type or complementary metal oxide semiconductor (CMOS) transistor, a source terminal of the first P-type or CMOS transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to ground; a second P-type or CMOS transistor, a source terminal of the second P- type or CMOS transistor is connected to the output terminal of the buck-boost converter; a second N-type transistor, a drain terminal of the second N-type transistor is connected to a drain terminal of the second P-type or CMOS transistor and a source terminal of the second N-type transistor is connected to the ground; and a first inductor connected between the drain terminal of the first P-type or CMOS transistor and the drain terminal of the second P-type or CMOS transistor, wherein an inductance of the first inductor is between 0.1 uH to 10 uH, and a current carrying capability of the first inductor is greater than 1A.
3. The system of claim 2, wherein inductance of the first inductor is between 0.1 uF to 10 uF, and a current carrying capability of the first inductor is greater than 1A.
6. The apparatus of claim 1, wherein the buck-boost converter comprises: a first P-type or complementary metal oxide semiconductor (CMOS) transistor, a source terminal of the first P-type or CMOS transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to ground; a second P-type or CMOS transistor, a source terminal of the second P- type or CMOS transistor is connected to the output terminal of the buck-boost converter; a second N-type transistor, a drain terminal of the second N-type transistor is connected to a drain terminal of the second P-type or CMOS transistor and a source terminal of the second N-type transistor is connected to the ground; and a first inductor connected between the drain terminal of the first P-type or CMOS transistor and the drain terminal of the second P-type or CMOS transistor, wherein an inductance of the first inductor is between 0.1 uH to 10 uH, and a current carrying capability of the first inductor is greater than 1A.
4. The system of claim 1, wherein in the first buck converter comprises: the first transistor is a first P-type transistor, a source terminal of the first P- type transistor is connected to the battery voltage; the second transistor is a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to the ground; and the third transistor is a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter, wherein the first buck converter further comprises: a second inductor connected between the drain terminal of the second P- type transistor and the output terminal of the first buck converter, wherein inductance of the second inductor is between 0.1 uF to 10 uF, and current carrying capability of the second inductor is greater than 1A.
  7. The apparatus of claim 1, wherein the first buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground; a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter; and a second inductor connected between the drain terminal of the second P-type transistor and the output terminal of the first buck converter, wherein an inductance of the second inductor is between 0.1  uH to 10 uH, and a current carrying capability of the second inductor is greater than 1A.
5. The system of claim 1, further comprising: a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA and the second LA is configured to provide a second modulated supply voltage to a second PA of a second transmitter via the output terminal of the second LA.
 11. The system of claim 10 further comprising: a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter.

12. The system of claim 11, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA and the second LA is configured to provide a second modulated supply voltage to a second PA of a second transmitter via the output terminal of the second LA.
6. The system of claim 5, wherein in the second buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to the battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to [[a]]the ground; a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter; and a third inductor connected between the drain terminal of the second P-type transistor and the output terminal of the second buck converter.
8. The apparatus of claim 1, wherein the second buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground; a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter; and a third inductor connected between the drain terminal of the second P- type transistor and the output terminal of the second buck converter, wherein an inductance of the third inductor is between 0.1 uH to 10 uH, and a current carrying capability of the third inductor is greater than 1 A.
7. The system of claim 6, wherein inductance of the third inductor is between 0.1 uH to 10 uH, and a current carrying capability of the third inductor is greater than 1A.
8. The apparatus of claim 1, wherein the second buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground; a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter; and a third inductor connected between the drain terminal of the second P- type transistor and the output terminal of the second buck converter, wherein an inductance of the third inductor is between 0.1 uH to 10 uH, and a current carrying capability of the third inductor is greater than 1 A.
8. The system of claim 5, further comprising: a first switch module comprising a first switch and a second switch, wherein a first terminal of the first switch and a first terminal of the second switch are connected to the output terminal of the first buck converter; and a second switch module comprising a third switch and a fourth switch, wherein a first terminal of the third switch and a first terminal of the fourth switch are connected to the output terminal of the second buck converter.
2. The apparatus of claim 1, further comprising: a first switch module comprising a first switch and a second switch; and a second switch module comprising a third switch and a fourth switch, wherein a first terminal of the first switch and a first terminal of the second switch are connected to the output terminal of the first buck converter, a first terminal of the third switch and a first terminal of the fourth switch are connected to the output terminal of the second buck converter, a second terminal of the first switch and a second terminal of the third switch are connected to the output terminal of the buck-boost converter, and a second terminal of the second switch and a second terminal of the fourth switch are connected to each other.
9. The system of claim 8, wherein: a second terminal of the first switch and a second terminal of the third switch are connected to the output terminal of the buck-boost converter, and a second terminal of the second switch and a second terminal of the fourth switch are connected to each other.
2. The apparatus of claim 1, further comprising: a first switch module comprising a first switch and a second switch; and a second switch module comprising a third switch and a fourth switch, wherein a first terminal of the first switch and a first terminal of the second switch are connected to the output terminal of the first buck converter, a first terminal of the third switch and a first terminal of the fourth switch are connected to the output terminal of the second buck converter, a second terminal of the first switch and a second terminal of the third switch are connected to the output terminal of the buck-boost converter, and a second terminal of the second switch and a second terminal of the fourth switch are connected to each other.
10. The system of claim 9, further comprising: a first capacitor connected between the second terminal of the first switch or the second terminal of the third switch and the ground, wherein the second terminal of the first switch and the second terminal of the third switch are connected together; and a second capacitor connected between the second terminal of the second switch or the second terminal of the fourth switch and the ground, wherein the first switch, the second switch, the third switch, and the fourth switch are p-channel metal oxide semiconductor (PMOS) transistors, or n-channel metal oxide semiconductor (NMOS) transistors, or complementary MOS (CMOS) transistors.
4. The apparatus of claim 3 further comprising: a first capacitor connected between the second terminal of the first switch or the second terminal of the third switch and ground, wherein the second terminal of the first switch and the second terminal of the third switch are connected together; and a second capacitor connected between the second terminal of the second switch or the second terminal of the fourth switch and the ground.

7. The apparatus of claim 1, wherein the first switch, the second switch, the third switch, and the fourth switch are p-channel metal oxide semiconductor (PMOS) transistors, or n-channel metal oxide semiconductor (NMOS) transistors, or complementary MOS (CMOS) transistors.
11. The system of claim 10, wherein capacitance for the first capacitor is between 0.1 pF to 10 pF and capacitance of the second capacitor is between 0.1 uF to 10 uF.
5. The apparatus of claim 4, wherein a capacitance for the first capacitor is between 0.1 pF to 10 pF and a capacitance of the second capacitor is between 0.1 uF to 10 uF.
16. A system comprising: a buck-boost converter; a first buck converter connected at an output terminal of the buck-boost converter; and a second buck converter connected at the output terminal of the buck-boost converter.
1. An apparatus comprising: a buck-boost converter; a first buck converter connected at an output terminal of the buck-boost converter; a second buck converter connected at the output terminal of the buck-boost converter.
17. The system of claim 16, wherein the buck-boost converter comprises:
a first P-type or CMOS transistor, a source terminal of the first P-type or CMOS transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to ground; a second P-type or CMOS transistor, a source terminal of the second P-type or CMOS transistor is connected to the output terminal of the buck-boost converter; a second N-type transistor, a drain terminal of the second N-type transistor is connected to a drain terminal of the second P-type or CMOS transistor and a source terminal of the
10 second N-type transistor is connected to the ground; and a first inductor connected between the drain terminal of the first P-type or CMOS transistor the drain terminal of the second P-type or CMOS transistor.
6. The apparatus of claim 1, wherein the buck-boost converter comprises: a first P-type or complementary metal oxide semiconductor (CMOS) transistor, a source terminal of the first P-type or CMOS transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to ground; a second P-type or CMOS transistor, a source terminal of the second P- type or CMOS transistor is connected to the output terminal of the buck-boost converter; a second N-type transistor, a drain terminal of the second N-type transistor is connected to a drain terminal of the second P-type or CMOS transistor and a source terminal of the second N-type transistor is connected to the ground; and a first inductor connected between the drain terminal of the first P-type or CMOS transistor and the drain terminal of the second P-type or CMOS transistor, wherein an inductance of the first inductor is between 0.1 uH to 10 uH, and a current carrying capability of the first inductor is greater than 1A.
18. The system, wherein: the first buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to a battery voltage, a first N-type transistor, a drain terminal of the first N-type transistor is
connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground, a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter, and a second inductor connected between the drain terminal of the second P-type transistor and the output terminal of the first buck converter; and the second buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to the battery voltage, a first N-type transistor, a drain terminal of the first N-type transistor is
connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground, a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter, and a third inductor connected between the drain terminal of the second P-type transistor and the output terminal of the second buck converter.
7. The apparatus of claim 1, wherein the first buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground; a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter; and a second inductor connected between the drain terminal of the second P-type transistor and the output terminal of the first buck converter, wherein an inductance of the second inductor is between 0.1  uH to 10 uH, and a current carrying capability of the second inductor is greater than 1A.
19. The system of claim 16, further comprising: a first linear amplifier (LA) comprising a first supply voltage input connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal
of the first buck converter; and a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA and the second LA is configured to provide a second modulated supply voltage to a second of a second transmitter via the output terminal of the second LA.
1. An apparatus comprising: a buck-boost converter; a first buck converter connected at an output terminal of the buck-boost converter; a second buck converter connected at the output terminal of the buck- boost converter; a first linear amplifier (LA) comprising a first supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the first buck converter, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA; and a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter, wherein the second LA is configured to provide a second modulated supply voltage to a second PA of a second transmitter via the output terminal of the second LA.
20. The system, further comprising:
a first switch module comprising a first switch and a second switch; a second switch module comprising a third switch and a fourth switch; 

a first capacitor connected between a second terminal of the first switch or a second terminal of the third switch and ground, wherein the second terminal of the first switch and the second terminal of the third switch are connected together; and
a second capacitor connected between a second terminal of the second switch or a second terminal of the fourth switch and the ground, 

wherein: a first terminal of the first switch and a first terminal of the second switch are connected to the output terminal of the first buck converter, a first terminal of the third switch and a first terminal of the fourth switch are connected to the output terminal of the second buck converter, the second terminal of the first switch and the second terminal of the third switch are connected to the output terminal of the buck-boost converter, and the second terminal of the second switch and the second terminal of the fourth switch are connected to each other. 

wherein the first switch, the second switch, the third switch, and the fourth switch are p-channel metal oxide semiconductor (PMOS) transistors, or n channel metal oxide semiconductor (NMOS) transistors, or complementary MOS (CMOS) transistors.
2. The apparatus, further comprising: wherein a first terminal of the first switch and a first terminal of the second switch are connected to the output terminal of the first buck converter, a first terminal of the third switch and a first terminal of the fourth switch are connected to the output terminal of the second buck converter, a second terminal of the first switch and a second terminal of the third switch are connected to the output terminal of the buck-boost converter, and a second terminal of the second switch and a second terminal of the fourth switch are connected to each other.

3. The apparatus of claim 2, wherein the first switch, the second switch, the third switch, and the fourth switch are p-channel metal oxide semiconductor (PMOS) transistors, or n-channel metal oxide semiconductor (NMOS) transistors, or complementary MOS (CMOS) transistors.

4. The apparatus of claim 2, further comprising: a first capacitor connected between the second terminal of the first switch or the second terminal of the third switch and ground, wherein the second terminal of the first switch and the second terminal of the third switch are connected together; and a second capacitor connected between the second terminal of the second switch or the second terminal of the fourth switch and the ground.

 

Allowable Subject Matter
Claims 1-11 and 18-20 would be allowable if rewritten or a Terminal Disclaimer is filed to overcome the Non-statutory Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a second buck converter connected at the output terminal of the buck-boost converter, the second buck converter comprising a fourth transistor connected to the battery voltage, a fifth transistor connected between the fourth transistor and the ground, and a sixth transistor connected between the fourth transistor and the buck-boost converter; and a first linear amplifier (LA) comprising a first supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the first buck converter” in combination with other limitations of the claim. Claims 2-11 depend directly or indirectly from claim 1 and are, therefore, would also be allowable at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “a first linear amplifier (LA) comprising a first supply voltage input connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the first buck converter; and a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter” in combination with other limitations of the claim. Claims 17-20 depend directly or indirectly from claim 16 and are, therefore, would also be allowable at least for the same reasons set above.

Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 12, the prior art of record fails to disclose or suggest “generating a second output voltage at an output terminal of a second LA of the apparatus by stepping up or stepping down the input voltage to provide a second supply voltage to a second power amplifier in a second transmitter of the UE, wherein generating the first output voltage comprises: receiving, by the first LA, a supply voltage from an output terminal of a buck-boost converter, and generating the first output voltage at the output terminal of the first LA based on the supply voltage received from the output terminal of the buck-boost converter” in combination with other limitations of the claim. Claims 13-15 depend directly or indirectly from claim 12 and are, therefore, also allowable at least for the same reasons set above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517. The examiner can normally be reached 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838